EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Muffo on 07/08/2021.

The application has been amended as follows: 
IN THE CLAIMS	In Claim 1, line 4, "fuel" was deleted and replaced with -- fuels --
In Claim 1, line 8, "the passage of the fuel" was deleted and replaced with -- passage of the fuels --
In Claim 1, line 10, "fuel" was deleted and replaced with -- fuels --
In Claim 1, line 12, "fuel" was deleted and replaced with -- fuels --
In Claim 1, line 14, -- first -- was inserted before "fuel"
In Claim 1, line 15, -- first -- was inserted before "fuel"
In Claim 1, line 16, -- second -- was inserted before "fuel"
In Claim 1, line 18, -- second -- was inserted before "fuel"
In Claim 1, line 19, "gas" has been deleted and replaced with -- the first fuel"
In Claim 1, line 23, "fuel" was deleted and replaced with -- fuels --
In Claim 25, line 4, "fuel" was deleted and replaced with -- fuels --
In Claim 25, line 8, "the passage of the fuel" was deleted and replaced with -- passage of the fuels --
In Claim 25, line 10, "fuel" was deleted and replaced with -- fuels --
In Claim 25, line 12, "fuel" was deleted and replaced with -- fuels --
In Claim 25, line 14, -- first -- was inserted before "fuel"
In Claim 25, line 15, -- first -- was inserted before "fuel"
In Claim 25, line 16, -- second -- was inserted before "fuel"
In Claim 25, line 17, -- second -- was inserted before "fuel"
In Claim 25, line 21, "fuel" was deleted and replaced with -- fuels --
In Claim 26, line 2, "direct fuel" was deleted and replaced with -- direct the fuels --
In Claim 27, line 4, "fuel" was deleted and replaced with -- the fuels --
In Claim 28, line 4, "fuel" was deleted and replaced with -- the fuels --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R. B. Schult/Examiner, Art Unit 3762